DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 February 2021 has been entered.
 
Response to Amendment
In the amendment dated 12 February 2021, the following occurred:
claims 1, 8, 16, and 20 were amended; and
claim 21 was added.
Claims 1-21 are pending.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “the specification.”  There is insufficient antecedent basis for this limitation in the claim. The examiner could not identify to what applicant is referring by “the specification” and accordingly interpreted it to just mean “a document.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-13, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1:
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-19) and manufacture (claim 20) which recite steps of:  (claim 1) receiving files by a server from a user, calculating a demand profile, calculating a buffer quantity, calculating a supply plan, transmitting the supply plan, establishing electronic communication with an RTSM system, and outputting commands to the RTSM system; (claim 8) receiving files by a server from a user, calculating a supply plan, transmitting the supply plan, establishing communication with an claim 20) receive files by a server from a user, calculate a demand profile, calculate a buffer quantity, calculate a supply plan, transmit the supply plan, establishing electronic communication with an RTSM system, and outputting commands to the RTSM system.  

Step 2A, Prong One:
These steps of (claim 8) determining a status of the clinical trial, comparing the status of the clinical trial to the supply plan, and determining that the clinical trial does not conform to the supply plan, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “server” language, determining a status of the clinical trial, comparing the status of the clinical trial to the supply plan, and determining that the clinical trial does not conform to the supply plan in the context of this claim encompasses a mental process of the user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
These steps of (claims 1 and 20) calculating a demand profile, calculating a buffer quantity, and (claims 1, 8, and 20) calculating a supply plan, as drafted, under the broadest 
These steps of (claims 1, 8, and 20) receiving files by a server from a user, calculating a supply plan; (claims 1 and 20) calculating a demand profile, calculating a buffer quantity, establishing electronic communication with an RTSM system, and outputting commands to the RTSM system; (claim 8) determining a status of the clinical trial, comparing the status of the clinical trial to the supply plan, and determining that the clinical trial does not conform to the supply plan, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed by a human or by a human with the aid of a computer. For example, but for the “server” and “electronic communication” language, determining a status of the clinical trial, (claims 1, 8, and 20) receiving files by a server from a user, calculating a supply plan; (claims 1 and 20) calculating a demand profile, calculating a buffer quantity; (claim 8) determining a status of the clinical trial, comparing the status of the clinical trial to the supply plan, and determining that the clinical trial does not conform to the supply plan in the context of this claim encompasses methods of organizing human activity. If a claim limitation, under its broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

claims 4-5, narrowing or defining receiving electronic files from a user; claim 3, narrowing or defining calculating the demand profiles; claim 6, 13, narrowing or defining calculating a supply plan; claims 9-12, narrowing or defining determining that the clinical trial does not conform to the supply plan; claims 7, narrowing or further defining methods of organizing human activity involving the calculated supply plan).  

Step 2A, Prong Two:
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of (claims 1, 8, and 20) “server” and (claims 1, 8, and 20) “API” amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0038], see MPEP 2106.05(f));
add insignificant extra-solution activity to the abstract idea (such as recitation of (claims 1, 8, and 20) “quantity of patients, a plurality of sites, and one or more confidence values” and (claim 8) “RTSM system” amounts to selecting a particular data source or type of data to be manipulated; and recitation of (claims 1 and 20) transmitting the supply plan, (claim 8) “automatically transmitting an electronic notification”, see MPEP 2106.05(g)); and
generally link the abstract idea to a particular technological environment or field of use (such as (claims 1, 8, and 20) generally linking to “clinical trial” and a computer (claims 1, 8, and 20), generally linking to a computer environment with “API” and generally linking to a clinical trial computer environment “RTSM system”, see MPEP 2106.05(h)).

Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3-7, and 9-13, narrowing or defining functions of the server, which are additional limitations which amount to invoking computers as a tool to perform the abstract idea; claims 4-7, 9, and 12-13, narrowing or defining data such as parameters, files, uncertainty values, and RTSM system data to manipulate to form the supply plan or to determine supply plan conformity, which are additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated; claims 5, 7, 9-13, narrowing or defining the technological environment (Monte Carlo) and field of use (clinical trial), which are additional limitations which generally link the abstract idea to a particular technological environment or field of use). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as: claims 1, 8, and 20, receiving files and transmitting the supply plan, and claim 8, outputting commands, receiving data, and transmitting a notification, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 1 and 20, calculating the demand profile and buffer quantity for each of the plurality of sites, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)).

Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields:  claims 7, 9, 12, narrowing or defining data being received from or transmitted to an RTSM system and transmitting a notification, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 3-6, and 13, narrowing or defining Flook, MPEP 2106.05(d)(II)(ii)).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3, 6-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abdelkafi et al. (“Balancing Risk and Costs to Optimize the Clinical Supply Chain–A Step Beyond Simulation”), hereinafter Abdelkafi, in view of Young et al. (US 2011/0307267 A1), hereinafter Young, further in view of Kansara (US 2015/0286802 A1).

Claim 1:
Abdelkafi discloses:
A computer-implemented method comprising:
receiving parameters of a clinical trial, the parameters comprising a quantity of patients, a plurality of sites, and one or more confidence values;
Page 100, "Clinical Trial Description" discloses 650 patients (subjects) and 30 sites. Page 101 "Simulation/Optimization Design" discloses confidence levels.
calculating according to the quantity of patients, a respective demand profile for each of the plurality of sites;
Page 101, "Simulation/Optimization Design" discloses determining "product needs" (i.e. demand) at each site and for each "package type". This is further explained on Page 99, "Model Design":  "treatment process models patient enrollment at the investigation sites and the 
calculating according to the one or more confidence values, a buffer quantity for each of the plurality of sites;
Page 101, "Simulation/Optimization Design" discloses using confidence levels to calculate a range of "safety stocks" (i.e. buffer quantities)
calculating a supply plan for the clinical trial according to the demand profiles and the buffer quantities; and
Pages 100-103 disclose "Determining an Optimal Supply Strategy" (i.e. supply plan) which includes calculating demand profiles (Page 101) with the supply simulation being used to determine the supply plan "allow[ing] for the determination of total overage requirements" (Page 101, "Results and Analysis").
transmitting the supply plan to the user.
Page 99, "Optimization Technique" discloses calculation and selection of a supply plan with Page 98 and Figure 2b disclosing "output" which includes supply strategies and the selection of a supply strategy.

	Abdelkafi does not explicitly further disclose:
receiving, by a server from a user, one or more electronic files; 
calculating, by the server;
transmitting, by the server;
after transmitting the supply plan to the user, establishing electronic communication with a computerized randomization and trial supply management (RTSM) system; and
outputting commands to the RTSM system via an application programming interface (API) respective of the RTSM system to determine a status of the clinical trial.
	
	Young discloses:
receiving, by a server from a user, one or more electronic files; calculating, by the server; and transmitting, by the server
Young discloses the computer system environment being [0165] a server, as well as [0166] disclosing input devices, enabling user input. Young further discloses files being uploaded into an RTSM system, as in [0162]
after transmitting the supply plan to the user, establishing electronic communication with a computerized randomization and trial supply management (RTSM) system; and
[0099] discloses a site module assigning and providing a supply plan for each site. [0098] discloses the site module enabling the study manager to manage the RTSM system for each site of the clinical trial. 
outputting, by the server, commands to the RTSM system 
[0092]-[0093] disclose executing the shipping algorithm which determines supply needs. The RTSM system includes an EDC interface ([0059]); the EDC interface includes an algorithm interface ([0083]); the logistics interface interfaces the study/supply mangers with the algorithm interface allowing supply plans to be set for trial sites ([0088]); and the logistics interface and/or algorithm interface can be used to execute the shipping algorithm ([0091]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Abdelkafi with “receiving, by a server from a user; calculating, by the server; transmitting, by the server; and after transmitting the supply plan to the user, establishing electronic communication with a computerized randomization and trial supply management (RTSM) system; and outputting, by the server, commands to the RTSM system to determine a status of the clinical trial” as disclosed by Young. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Abdelkafi in order to allow for a “networked deployment” (Young:  [0165]) regarding the server, to enter “information into the runtime database” regarding the files (Young:  [0162]), and to determine “for every trial site and every article type” whether the current inventory is satisfactory according to the supply plan (Young:  [0092]).

	While Young implies the use of APIs through its discussion of a variety of different interfaces (EDC, Algorithm, Logistics, etc... e.g. in Figure 1) to determine a status of the clinical trial, all of which are disclosed as communicating with each other such as in [0059], [0083],  Young does not explicitly disclose “outputting, by the server, commands to the RTSM system via an application programming interface (API) respective of the RTSM system, the API exposed to the server, to determine a status of the clinical trial.” However, Kansara does disclose this limitations, specifically:
outputting, by the server, commands to the RTSM system via an application programming interface (API) respective of the RTSM system, the API exposed to the server, to determine a status of the clinical trial.
[0113] and [0118] disclose using an exposed API for clinical trial management.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Abdelkafi in view of Young with “outputting, by the server, commands to the RTSM system via an application programming interface (API) respective of the RTSM system, the API exposed to the server, to determine a status of the clinical trial” as disclosed by Kansara. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Abdelkafi and Young in order to “enable reaching a broad range of remote devices” (Kansara:  [0118]).

Claim 3:
Abdelkafi in view of Young further in view of Kansara discloses the method of claim 1, as discussed above.

calculating a respective average of the demand for the site and a respective statistical distribution of the demand at each of a plurality of time points.
Page 101, Figure 4 showing average demand over time.
	
Claim 6:
Abdelkafi in view of Young further in view of Kansara discloses the method of claim 1, as discussed above.
Abdelkafi further discloses:
determining a respective uncertainty value at each of a plurality of points in time; calculating, according to the respective uncertainty values, a respective demand quantity for each of the plurality of points in time.
Page 99, "Simulation Technique":  "The goal is to characterize the drug usage forecast on a timeslot basis, as well as estimate the associated uncertainty." (“drug usage forecast” i.e. demand quantity).
	
Claim 7:
Abdelkafi in view of Young further in view of Kansara discloses the method of claim 1, as discussed above.
	Abdelkafi does not explicitly further disclose:
comparing the status of the clinical trial to the supply plan;
determining that the clinical trial does not conform to the supply plan; and
automatically transmitting an electronic notification to the user, the electronic notification comprising an indication that the clinical trial does not conform to the supply plan.

Young discloses:
comparing the status of the clinical trial to the supply plan;
[0092]-[0093] disclose comparing the status (current supply) to the threshold number for the article type, as defined in the supply plan ([0089]).
determining that the clinical trial does not conform to the supply plan; and
[0093] discloses determining the trial (current supply) does not conform to the supply plan (threshold number).
automatically transmitting an electronic notification to the user, the electronic notification comprising an indication that the clinical trial does not conform to the supply plan.
[0094] discloses transmitting an email (notification) to supply/shipping managers, alerting them of the pending shipment and therefore the nonconformity to the supply plan.
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Abdelkafi with “comparing the status of the clinical trial to the supply plan; determining that the clinical trial does not conform to the supply plan; and automatically transmitting an electronic notification to the user, Young. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Abdelkafi in order to determine “for every trial site and every article type” whether the current inventory is satisfactory according to the supply plan (Young:  [0092]) and in order to alert supply/shipper mangers (Young:  [0094]).

Claim 8:
Abdelkafi discloses:
A computer-implemented method comprising:
receiving parameters of a clinical trial, the parameters comprising a quantity of patients, a plurality of sites, and one or more confidence values;
Page 100, "Clinical Trial Description" discloses 650 patients (subjects) and 30 sites. Page 101 "Simulation/Optimization Design" discloses confidence levels.
calculating a supply plan for the clinical trial according to parameters;
Pages 100-103 disclose "Determining an Optimal Supply Strategy" (i.e. supply plan) which includes calculating demand profiles (Page 101) with the supply simulation being used to determine the supply plan "allow[ing] for the determination of total overage requirements" (Page 101, "Results and Analysis").
transmitting the supply plan to the user;
Page 99, "Optimization Technique" discloses calculation and selection of a supply plan with Page 98 and Figure 2b disclosing "output" which includes supply strategies and the selection of a supply strategy.
	
Abdelkafi does not explicitly further disclose:
receiving, by a server from a user, one or more electronic files;
calculating, by the server;
transmitting, by the server;
after transmitting the supply plan to the user, establishing electronic communication with a computerized randomization and trial supply management (RTSM) system that operates the clinical trial;
outputting commands to the RTSM system via an application programming interface (API) respective of the RTSM system;
receiving data from the RTSM system in response to the commands;
determining a status of the clinical trial according to the data received from the RTSM system;
comparing the status of the clinical trial to the supply plan;
determining that the clinical trial does not conform to the supply plan; and
automatically transmitting an electronic notification to the user, the electronic notification comprising an indication that the clinical trial does not conform to the supply plan.

Young discloses:
receiving, by a server from a user, one or more electronic files; calculating, by the server; transmitting, by the server;
Young discloses the computer system environment being [0165] a server with [0166] disclosing input devices, enabling user input. Young further discloses files being uploaded into an RTSM system, as in [0162].
after transmitting the supply plan to the user, establishing electronic communication with a computerized randomization and trial supply management (RTSM) system that operates the clinical trial;
[0099] discloses a site module assigning and providing a supply plan for each site. [0098] discloses the site module enabling the study manager to manage the RTSM system for each site of the clinical trial.
outputting, by the server, commands to the RTSM system 
[0092]-[0093] disclose executing the shipping algorithm which determines supply needs. The RTSM system includes an EDC interface ([0059]); the EDC interface includes an algorithm interface ([0083]); the logistics interface interfaces the study/supply mangers with the algorithm interface allowing supply plans to be set for trial sites ([0088]); and the logistics interface and/or algorithm interface can be used to execute the shipping algorithm ([0091]).
receiving data from the RTSM system in response to the commands;
[0092]-[0093] disclose comparing the current supply to the threshold number for the article type, as defined in the supply plan ([0089]).
determining a status of the clinical trial according to the data received from the RTSM system;
[0092]-[0093] disclose comparing the status (current supply) to the threshold number for the article type, as defined in the supply plan ([0089]).
comparing the status of the clinical trial to the supply plan;
[0092]-[0093] disclose comparing the status (current supply) to the threshold number for the article type, as defined in the supply plan ([0089]).
determining that the clinical trial does not conform to the supply plan; and
[0093] discloses determining the trial (current supply) does not conform to the supply plan (threshold number).
automatically transmitting an electronic notification to the user, the electronic notification comprising an indication that the clinical trial does not conform to the supply plan.
[0094] discloses transmitting an email (notification) to supply/shipping managers, alerting them of the pending shipment and therefore the nonconformity to the supply plan.
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Abdelkafi with “receiving, Young. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Abdelkafi in order to allow for a “networked deployment,” regarding the server (Young:  [0165]); in order to enter “information into the runtime database,” regarding the files (Young:  [0162]); in order to determine, “for every trial site and every article type” whether the current inventory is satisfactory according to the supply plan, regarding clinical trial status (Young:  [0092]); and in order to alert supply/shipper mangers, regarding the electronic notification (Young:  [0094]).

While Young implies the use of APIs through its discussion of a variety of different interfaces (EDC, Algorithm, Logistics, etc... e.g. in Figure 1) to determine a status of the clinical trial, all of which are disclosed as communicating with each other such as in [0059], [0083], [0088], and [0092]-[0093], as well as an RTSM system as discussed above, Young does not explicitly disclose “outputting, by the server, commands to the RTSM system via an application programming interface (API) respective of the RTSM system, the API exposed to the server.” However, Kansara does disclose this limitations, specifically:
outputting, by the server, commands to the RTSM system via an application programming interface (API) respective of the RTSM system, the API exposed to the server;
[0113] and [0118] disclose using an exposed API for clinical trial management.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Abdelkafi in view of Young with “outputting, by the server, commands to the RTSM system via an application programming interface (API) respective of the RTSM system, the API exposed to the server;” as disclosed by Kansara. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Abdelkafi and Young in order to “enable reaching a broad range of remote devices” (Kansara:  [0118]).

Claim 9:
Abdelkafi in view of Young further in view of Kansara discloses the method of claim 8, as discussed above.
	Abdelkafi does not explicitly further disclose:
outputting commands to the RTSM system via the API comprises outputting respective commands to determine a list of sites involved in the trial, a respective 
determining that the clinical trial does not conform to the supply plan comprises determining that an available supply according to the respective inventory at each of the sites, the respective enrollment quantity for each of the sites, and the respective enrollment rate for each of the sites is below a planned available supply in the supply plan.
	
Young discloses:
outputting commands to the RTSM system via the API comprises outputting respective commands to determine a list of sites involved in the trial, a respective inventory at each of the sites, a respective enrollment quantity for each of the sites, and a respective enrollment rate for each of the sites; and
In the context of a webpage, part of an RTSM system ([0059]-[0060]), generated for one or more trial sites:  [0098] and [0156] disclose, for each trial site (list of trial sites), inventory and number of subjects (enrollment quantity). Abdelkafi discloses using enrollment rate as part of developing a supply strategy (supply plan) as on Page 101, "Results and Analysis" and Figure 4 which is specific to "investigational site" as on Page 101, "Simulation/Optimization Design".
determining that the clinical trial does not conform to the supply plan comprises determining that an available supply according to the respective inventory at each of the sites, the respective enrollment quantity for each of the sites, and the 
[0093] discloses determining the trial (site inventory) does not conform to the supply plan. [0098] and [0156] disclose presenting the supply plan in conjunction with the number of subjects (enrollment quantity) for each trial site. A significant variation in this enrollment quantity would constitute a supply plan nonconformity due to lack of available supply. Abdelkafi discloses using enrollment rate as part of developing a supply strategy (supply plan) as on Page 101, "Results and Analysis" and Figure 4 which is specific to "investigational site" as on Page 101, "Simulation/Optimization Design", meaning a significant variation in this enrollment rate would constitute a supply plan nonconformity due to lack of available supply as in Young.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Abdelkafi with “outputting commands to the RTSM system via the API comprises outputting respective commands to determine a list of sites involved in the trial, a respective inventory at each of the sites, a respective enrollment quantity for each of the sites, and a respective enrollment rate for each of the sites; and determining that the clinical trial does not conform to the supply plan comprises determining that an available supply according to the respective inventory at each of the sites, the respective enrollment quantity for each of the sites, and the respective enrollment rate for each of the sites is below a planned available supply in the supply plan” as disclosed by Young. 
Abdelkafi in order to determine, “for every trial site and every article type” whether the current inventory is satisfactory according to the supply plan (Young:  [0092]).

Claim 10:
Abdelkafi in view of Young further in view of Kansara discloses the method of claim 8, as discussed above.
	Abdelkafi does not explicitly further disclose:
determining a supply plan modification that would result in the clinical trial conforming to the modified supply plan;
wherein the notification further comprises the supply plan modification.

Young discloses:
determining a supply plan modification that would result in the clinical trial conforming to the modified supply plan;
[0093]-[0094] disclose determining article types to be resupplied (modification) to conform to the supply plan.
wherein the notification further comprises the supply plan modification.
[0094] discloses transmitting an email (notification) to supply/shipping managers, alerting them of the pending shipment (modification).
	
Abdelkafi with “determining a supply plan modification that would result in the clinical trial conforming to the modified supply plan; wherein the notification further comprises the supply plan modification” as disclosed by Young. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Abdelkafi in order to determine, “for every trial site and every article type” whether the current inventory is satisfactory according to the supply plan (Young:  [0092]) and to modify the supply plan by shipping items if necessary (Young:  [0093]) as well as to alert supply/shipper mangers (Young:  [0094]).

Claim 11:
Abdelkafi in view of Young further in view of Kansara discloses the method of claim 10, as discussed above.
	Abdelkafi does not explicitly further disclose:
the supply plan modification comprises an additional order of a drug for one or more of the sites.
	
	Young discloses the supply plan modification comprises an additional order of a drug for one or more of the sites ([0093]-[0094] disclose the modification comprising an order to resupply article types (drugs)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Abdelkafi with “the supply Young. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Abdelkafi in order to ensure satisfactory inventory “for every trial site and every article type” according to the supply plan (Young:  [0092]).

Claim 12:
Abdelkafi in view of Young further in view of Kansara discloses the method of claim 8, as discussed above.
	Abdelkafi does not explicitly further disclose:
outputting commands to the RTSM system via the API comprises outputting respective commands to determine a list of sites involved in the trial, a respective inventory at each of the sites, a respective forthcoming use at each of the sites, and a respective inventory at one or more depots, wherein the one or more depots supply respective subsets of the one or more sites; and
determining that the clinical trial does not conform to the supply plan comprises determining that an available supply according to the respective inventory at each of the sites, the respective forthcoming use at each of the sites, and the respective inventory at one or more depots is below a planned available supply in the supply plan.
	
Young discloses:
outputting commands to the RTSM system via the API comprises outputting respective commands to determine a list of sites involved in the trial, a respective inventory at each of the sites, the respective forthcoming use at each of the sites, and the respective inventory at one or more depots, wherein the one or more depots supply respective subsets of the one or more sites; and
In the context of a webpage, part of an RTSM system ([0059]-[0060]), generated for one or more trial sites:  [0098] and [0156] disclose, for each trial site (list of trial sites), inventory and supply plan (which is specific to each article type [0089], establishing a forthcoming use). [0058] discloses one or more depots being assigned to supply trial sites. [0124]-[0126] disclose inventory of depots (also see Figure 5).
determining that the clinical trial does not conform to the supply plan comprises determining that an available supply according to the respective inventory at each of the sites, respective forthcoming use at each of the sites, and respective inventory at one or more depots is below a planned available supply in the supply plan.
[0093] discloses determining the trial (site inventory) does not conform to the supply plan. Since the supply plan is specific to each article type [0089], the forthcoming use is not being conformed to if the supply of the article is insufficient as in [0093]. [0096] discloses the depot having insufficient inventory, making it impossible to (re)supply the trial site and causing a supply plan nonconformity.

Abdelkafi with “outputting commands to the RTSM system via the API comprises outputting respective commands to determine a list of sites involved in the trial, a respective inventory at each of the sites, a respective forthcoming use at each of the sites, and a respective inventory at one or more depots, wherein the one or more depots supply respective subsets of the one or more sites; and determining that the clinical trial does not conform to the supply plan comprises determining that an available supply according to the respective inventory at each of the sites, respective forthcoming use at each of the sites, and respective inventory at one or more depots is below a planned available supply in the supply plan” as disclosed by Young. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Abdelkafi in order to determine, “for every trial site and every article type” whether the current inventory is satisfactory according to the supply plan (Young:  [0092]).

Claim 13:
Abdelkafi in view of Young further in view of Kansara discloses the method of claim 8, as discussed above.
	Abdelkafi further discloses:
calculating, by the server, according to the one or more confidence values, a buffer quantity for each of the plurality of sites; and
Page 101, "Simulation/Optimization Design" discloses using confidence levels to calculate a range of "safety stocks" (i.e. buffer quantities).
calculating, by the server, the supply plan for the clinical trial according to the buffer quantities.
Pages 100-103 disclose "Determining an Optimal Supply Strategy" (i.e. supply plan) which includes calculating demand profiles (Page 101) with the supply simulation being used to determine the supply plan "allow[ing] for the determination of total overage requirements" (Page 101, "Results and Analysis").
	
Claim 20:
Abdelkafi discloses:
receive parameters of a clinical trial, the parameters comprising a quantity of patients, a plurality of sites, and one or more confidence values;
Page 100, "Clinical Trial Description" discloses 650 patients (subjects) and 30 sites. Page 101 "Simulation/Optimization Design" discloses confidence levels.
calculate, according to the quantity of patients, a respective demand profile for each of the plurality of sites;
Page 101, "Simulation/Optimization Design" discloses determining "product needs" (i.e. demand) at each site and for each "package type". This is further explained on Page 99, "Model Design":  "treatment 
calculate, according to the one or more confidence values, a buffer quantity for each of the plurality of sites;
Page 101, "Simulation/Optimization Design" discloses using confidence levels to calculate a range of "safety stocks" (i.e. buffer quantities).
calculate a supply plan for the clinical trial according to the demand profiles and the buffer quantities; and
Pages 100-103 disclose "Determining an Optimal Supply Strategy" (i.e. supply plan) which includes calculating demand profiles (Page 101) with the supply simulation being used to determine the supply plan "allow[ing] for the determination of total overage requirements" (Page 101, "Results and Analysis").
transmit the supply plan to the user.
Page 99, "Optimization Technique" discloses calculation and selection of a supply plan with Page 98 and Figure 2b disclosing "output" which includes supply strategies and the selection of a supply strategy.

	Abdelkafi does not explicitly further disclose:
A non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to; and
receive, from a user, one or more electronic files;
after transmitting the supply plan to the user, establish electronic communication over a network with a computerized randomization and trial supply management (RTSM) system; and
output commands to the RTSM system via an application programming interface (API) respective of the RTSM system to determine a status of the clinical trial, the API exposed to the processor.

Young discloses:
A non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to; and
[0169]-[0171]
receive, from a user, one or more electronic files;
Young discloses the computer system environment being [0165] a server with [0166] disclosing input devices, enabling user input. Young further discloses files being uploaded into an RTSM system, as in [0162].
after transmitting the supply plan to the user, establish electronic communication over a network with a computerized randomization and trial supply management (RTSM) system; and
[0099] discloses a site module assigning and providing a supply plan for each site. [0098] discloses the site module enabling the study manager to manage the RTSM system for each site of the clinical trial. Network:  See Figure 1 and Figure 1 (continued) as well as [0050].
output commands to the RTSM system via an application programming interface (API) respective of the RTSM system to determine a status of the clinical trial, the API exposed to the processor.	
[0092]-[0093] disclose executing the shipping algorithm which determines supply needs. The RTSM system includes an EDC interface ([0059]); the EDC interface includes an algorithm interface ([0083]); the logistics interface interfaces the study/supply mangers with the algorithm interface allowing supply plans to be set for trial sites ([0088]); and the logistics interface and/or algorithm interface can be used to execute the shipping algorithm ([0091]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Abdelkafi with “a non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to; receive, from a user, one or more electronic files; after transmitting the supply plan to the user, establish electronic communication over a network with a computerized randomization and trial supply management (RTSM) system; and output commands to the RTSM system to determine a status of the clinical trial” as disclosed by Young. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Abdelkafi in order to embody the methods and logic of the invention (Young:  [0167]), to enter “information into the runtime database,” regarding the files (Young:  [0162]), and to determine “for every trial site and every article type” whether the current inventory is satisfactory according to the supply plan (Young:  [0092]).

	While Young implies the use of APIs through its discussion of a variety of different interfaces (EDC, Algorithm, Logistics, etc... e.g. in Figure 1) to determine a status of the clinical trial, all of which are disclosed as communicating with each other such as in [0059], [0083], [0088], and [0092]-[0093], as well as an RTSM system as discussed above, Young does not explicitly disclose “output commands to the RTSM system via an application programming interface (API) respective of the RTSM system to determine a status of the clinical trial, the API exposed to the processor.” However, Kansara does disclose this limitations, specifically:
output commands to the RTSM system via an application programming interface (API) respective of the RTSM system to determine a status of the clinical trial, the API exposed to the processor.
[0113] and [0118] disclose using an exposed API for clinical trial management.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Abdelkafi in view of Young with “output commands to the RTSM system via an application programming interface (API) respective of the RTSM system to determine a status of the clinical trial, the API exposed to the processor” as disclosed by Kansara. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Abdelkafi and Young in order to “enable reaching a broad range of remote devices” (Kansara:  [0118]).

Claims 2, 14-15, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Abdelkafi et al. (“Balancing Risk and Costs to Optimize the Clinical Supply Chain–A Step Beyond Simulation”), hereinafter Abdelkafi, in view of Young et al. (US 2011/0307267 A1), hereinafter Young, further in view of Kulkarni-Puranik (US 2012/0303645 A1).

Claims 2 and 14:
Abdelkafi in view of Young further in view of Kansara discloses the method of claims 1 and 8, as discussed above.
	Abdelkafi does not explicitly further disclose:
the one or more electronic files comprise one or more electronic spreadsheet files and one or more text files, wherein the method comprises:
converting the data in the one or more electronic spreadsheet files into one or more electronic text-based tables;
inserting the one or more electronic text-based tables into the one or more text files to create one or more supplemented text files; and
performing natural language processing on the one or more text files to determine the parameters of the clinical trial.

While both Abdelkafi and Young disclose formation of a supply plan, neither specifically disclose the above limitations. However, Kulkarni-Puranik does disclose these limitations, specifically:
the one or more electronic files comprise one or more electronic spreadsheet files and one or more text files, wherein the method comprises:
[0082] discloses extracting data from data files including “MS-excel Spreadsheet” (i.e. electronic spreadsheet files) and “HTML (Hyper Text Markup Language files” (i.e. text files).
converting the data in the one or more electronic spreadsheet files into one or more electronic text-based tables;
[0083] discloses converting extracted data (such as from electronic spreadsheets in [0082]), for example, to “XML (extensible markup language) format” which is a text-based file (i.e. creating text-based tables).
inserting the one or more electronic text-based tables into the one or more text files to create one or more supplemented text files; and
[0084] discloses interlinking the converted data, which as in [0085] can involve interlinkage between a plurality of files. [0085] further discloses aggregating the interlinked data to produce unified data (i.e. supplemented text file).
performing natural language processing on the one or more text files to determine the parameters of the clinical trial.
[0079] and [0085], for example, disclose use of natural language processing and/or semantic analysis on the files (which include text files as in [0082]-[0083]) to determine attributes of the files. As discussed above, Abdelkafi discloses determining parameters of a clinical trial.

Abdelkafi with “the one or more electronic files comprise one or more electronic spreadsheet files and one or more text files, wherein the method comprises: converting the data in the one or more electronic spreadsheet files into one or more electronic text-based tables; inserting the one or more electronic text-based tables into the one or more text files to create one or more supplemented text files; and performing natural language processing on the one or more text files to determine the parameters of the clinical trial” as disclosed by Kulkarni-Puranik. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Abdelkafi for “discovering and extracting unstructured data in a plurality of files in composite formats” (Kulkarni-Puranik:  [0023]).

Additionally, the combination of Abdelkafi, teaching the determining of clinical trial parameters, and Kulkarni-Puranik, teaching the performing of natural language processing on text files to determine attributes (i.e. parameters), would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. Since each element is shown in the prior art, albeit in different references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – the substitution of the clinical trial parameters of Abdelkafi for the attributes of Kulkarni-Puranik. Thus, the simple substitution of one known element for another producing a predictable results renders the claim obvious.

Claim 15:

A computer-implemented method comprising:
receiving parameters of a clinical trial, the parameters comprising a quantity of patients, a plurality of sites, and one or more confidence values,
Page 100, "Clinical Trial Description" discloses 650 patients (subjects) and 30 sites. Page 101 "Simulation/Optimization Design" discloses confidence levels.
calculating a supply plan for the clinical trial according to the parameters of the clinical trial; and
Pages 100-103 disclose "Determining an Optimal Supply Strategy" (i.e. supply plan) which includes calculating demand profiles (Page 101) with the supply simulation being used to determine the supply plan "allow[ing] for the determination of total overage requirements" (Page 101, "Results and Analysis").
transmitting  the supply plan to the user.
Page 99, "Optimization Technique" discloses calculation and selection of a supply plan with Page 98 and Figure 2b disclosing "output" which includes supply strategies and the selection of a supply strategy.

	Abdelkafi does not explicitly further disclose:
receiving, by a server from a user, one or more electronic files;
wherein the one or more electronic files comprise one or more electronic spreadsheet files and one or more text files;
converting the data in the electronic spreadsheet files into one or more electronic text- based tables;
inserting the one or more electronic text-based tables into the one or more text files to create one or more supplemented text files; and
performing natural language processing on the one or more text files to determine the parameters of the clinical trial.

Young discloses:
receiving, by a server from a user, one or more electronic files;
Young discloses the computer system environment being [0165] a server with [0166] disclosing input devices, enabling user input. Young further discloses files being uploaded into an RTSM system, as in [0162].

Kulkarni-Puranik discloses:
wherein the one or more electronic files comprise one or more electronic spreadsheet files and one or more text files;
[0082] discloses extracting data from data files including “MS-excel Spreadsheet” (i.e. electronic spreadsheet files) and “HTML (Hyper Text Markup Language files” (i.e. text files).
converting the data in the electronic spreadsheet files into one or more electronic text-based tables;
[0083] discloses converting extracted data (such as from electronic spreadsheets in [0082]), for example, to “XML (extensible markup 
inserting the one or more electronic text-based tables into the one or more text files to create one or more supplemented text files; and
[0084] discloses interlinking the converted data, which as in [0085] can involve interlinkage between a plurality of files. [0085] further discloses aggregating the interlinked data to produce unified data (i.e. supplemented text file).
performing natural language processing on the one or more text files to determine the parameters of the clinical trial.
[0079] and [0085], for example, disclose use of natural language processing and/or semantic analysis on the files (which include text files as in [0082]-[0083]) to determine attributes of the files. As discussed above, Abdelkafi discloses determining parameters of a clinical trial.
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Abdelkafi with “receiving, by a server from a user, one or more electronic files” as disclosed by Young. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Abdelkafi in order to allow for a “networked deployment,” regarding the server (Young:  [0165]); in order to enter “information into the runtime database,” regarding the files (Young:  [0162]).

Abdelkafi with “the one or more electronic files comprise one or more electronic spreadsheet files and one or more text files, wherein the method comprises: converting the data in the one or more electronic spreadsheet files into one or more electronic text-based tables; inserting the one or more electronic text-based tables into the one or more text files to create one or more supplemented text files; and performing natural language processing on the one or more text files to determine the parameters of the clinical trial” as disclosed by Kulkarni-Puranik. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Abdelkafi for “discovering and extracting unstructured data in a plurality of files in composite formats” (Kulkarni-Puranik:  [0023]).

Additionally, the combination of Abdelkafi, teaching the determining of clinical trial parameters, and Kulkarni-Puranik, teaching the performing of natural language processing on text files to determine attributes (i.e. parameters), would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. Since each element is shown in the prior art, albeit in different references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – the substitution of the clinical trial parameters of Abdelkafi for the attributes of Kulkarni-Puranik. Thus, the simple substitution of one known element for another producing a predictable results renders the claim obvious.

Claim 19:

	Abdelkafi does not explicitly further disclose:
determining a supply plan modification that would result in the clinical trial conforming to the modified supply plan; and
automatically transmitting an electronic notification to the user, the electronic notification comprising the supply plan modification, wherein the supply plan modification comprises an additional order of a drug for one or more of the sites.

Young discloses:
determining a supply plan modification that would result in the clinical trial conforming to the modified supply plan; and
[0093]-[0094] disclose determining article types to be resupplied (modification) to conform to the supply plan.
automatically transmitting an electronic notification to the user, the electronic notification comprising the supply plan modification, wherein the supply plan modification comprises an additional order of a drug for one or more of the sites.
[0093]-[0094] disclose the modification comprising an order to resupply article types (drugs). [0094] discloses the shipping algorithm transmitting an email (automatic notification) to supply/shipping managers, alerting them of the pending shipment (modification).
	
Abdelkafi with “determining a supply plan modification that would result in the clinical trial conforming to the modified supply plan; and automatically transmitting an electronic notification to the user, the electronic notification comprising the supply plan modification, wherein the supply plan modification comprises an additional order of a drug for one or more of the sites” as disclosed by Young. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Abdelkafi in order to determine, “for every trial site and every article type” whether the current inventory is satisfactory according to the supply plan (Young:  [0092]) and to modify the supply plan by shipping items if necessary (Young:  [0093]) as well as to alert supply/shipper mangers (Young:  [0094]).

Claim 21:
Abdelkafi in view of Young further in view of Kulkarni-Puranik discloses the method of claim 15, as discussed above.
	While Abdelkafi does disclose determining a supply plan, as discussed above in claim 15, Abdelkafi does not explicitly disclose the following limitations with regard to natural language processing. However, Kulkarni-Puranik does disclose these limitations, specifically:
receiving the specification at a master interpreter;
[0079] and [0082] disclose data files being received at an “extraction means” (i.e. master interpreter), which are converted to different file types as in [0083]. 
dividing the specification into a plurality of sections by the master interpreter; and
[0079] discloses spatial pattern recognition heuristics used in conjunction with the natural language processing means, all part of the extraction means. [0080] discloses identifying “structures” (i.e. sections).
analyzing each of the plurality of sections by a respective one or more specialized interpreters according to a respective one or more topics associated with each of the plurality of sections.
[0080] discloses identifying the topic (e.g. “Financial Results in Rupees Crores for Q1”) for a section of data, such as a table, thereby specializing the interpreter to characterize the data according to the topic, where characterizing the data is understood to entail applying metadata as in [0081], which discloses examining the cells of data and applying metadata “which describes the contents that are stored in a particular cell.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Abdelkafi with “receiving the specification at a master interpreter; dividing the specification into a plurality of sections by the master interpreter; and analyzing each of the plurality of sections by a respective one or more specialized interpreters according to a respective one or more topics associated with each of the plurality of sections” as disclosed by Kulkarni-Puranik. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Abdelkafi for “discovering and extracting unstructured data in a plurality of files in composite formats” (Kulkarni-Puranik:  [0023]).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Abdelkafi et al. (“Balancing Risk and Costs to Optimize the Clinical Supply Chain–A Step Beyond Simulation”), hereinafter Abdelkafi, in view of Young et al. (US 2011/0307267 A1), hereinafter Young, further in view of Kulkarni-Puranik (US 2012/0303645 A1), further in view of Kansara (US 2015/0286802 A1).

Claim 16:
Abdelkafi in view of Young further in view of Kulkarni-Puranik discloses the method of claim 15, as discussed above.
	Abdelkafi does not explicitly further disclose:
after transmitting the supply plan to the user, establishing electronic communication with a computerized randomization and trial supply management (RTSM) system;
outputting, by the server, commands to the RTSM system via an application programming interface (API) respective of the RTSM system to determine a status of the clinical trial, the API exposed to the server;
comparing the status of the clinical trial to the supply plan;
determining that the clinical trial does not conform to the supply plan; and
automatically transmitting an electronic notification to the user, the electronic notification comprising an indication that the clinical trial does not conform to the supply plan.
	
Young discloses:
after transmitting the supply plan to the user, establishing electronic communication with a computerized randomization and trial supply management (RTSM) system;
[0099] discloses a site module assigning and providing a supply plan for each site. [0098] discloses the site module enabling the study manager to manage the RTSM system for each site of the clinical trial.
outputting, by the server, commands to the RTSM system 
[0092]-[0093] disclose executing the shipping algorithm which determines supply needs. The RTSM system includes an EDC interface ([0059]), the EDC interface includes an algorithm interface ([0083]), the logistics interface interfaces the study/supply mangers with the algorithm interface allowing supply plans to be set for trial sites ([0088]), and the logistics interface and/or algorithm interface can be used to execute the shipping algorithm ([0091]).
comparing the status of the clinical trial to the supply plan;
[0092]-[0093] disclose comparing the status (current supply) to the threshold number for the article type, as defined in the supply plan ([0089]).
determining that the clinical trial does not conform to the supply plan; and
[0093]
automatically transmitting an electronic notification to the user, the electronic notification comprising an indication that the clinical trial does not conform to the supply plan.
[0094] discloses transmitting an email (notification) to supply/shipping managers, alerting them of the pending shipment and therefore the nonconformity to the supply plan.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Abdelkafi with “after transmitting the supply plan to the user, establishing electronic communication with a computerized randomization and trial supply management (RTSM) system; outputting commands to the RTSM system to determine a status of the clinical trial; comparing the status of the clinical trial to the supply plan; determining that the clinical trial does not conform to the supply plan; and automatically transmitting an electronic notification to the user, the electronic notification comprising an indication that the clinical trial does not conform to the supply plan” as disclosed by Young. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Abdelkafi in order to determine, “for every trial site and every article type” whether the current inventory is satisfactory according to the supply plan (Young:  [0092]) and in order to alert supply/shipper mangers (Young:  [0094]).

While Young implies the use of APIs through its discussion of a variety of different interfaces (EDC, Algorithm, Logistics, etc... e.g. in Figure 1) to determine a status of the clinical  Young does not explicitly disclose “outputting, by the server, commands to the RTSM system via an application programming interface (API) respective of the RTSM system to determine a status of the clinical trial, the API exposed to the server.” However, Kansara does disclose this limitations, specifically:
outputting, by the server, commands to the RTSM system via an application programming interface (API) respective of the RTSM system to determine a status of the clinical trial, the API exposed to the server;
[0113] and [0118] disclose using an exposed API for clinical trial management.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Abdelkafi in view of Young with “outputting, by the server, commands to the RTSM system via an application programming interface (API) respective of the RTSM system to determine a status of the clinical trial, the API exposed to the server” as disclosed by Kansara. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Abdelkafi and Young in order to “enable reaching a broad range of remote devices” (Kansara:  [0118]).

Claim 17:

	Abdelkafi does not explicitly further disclose:
outputting commands to the RTSM system via the API comprises outputting respective commands to determine a list of sites involved in the trial, a respective inventory at each of the sites, a respective enrollment quantity for each of the sites, and a respective enrollment rate for each of the sites; and
determining that the clinical trial does not conform to the supply plan comprises determining that an available supply according to the respective inventory at each of the sites, the respective enrollment quantity for each of the sites, and the respective enrollment rate for each of the sites is below a planned available supply in the supply plan.
	
Young discloses:
outputting commands to the RTSM system via the API comprises outputting respective commands to determine a list of sites involved in the trial, a respective inventory at each of the sites, a respective enrollment quantity for each of the sites, and a respective enrollment rate for each of the sites; and
In the context of a webpage, part of an RTSM system ([0059]-[0060]), generated for one or more trial sites:  [0098] and [0156] disclose, for each trial site (list of trial sites), inventory and number of subjects (enrollment quantity). Abdelkafi discloses using enrollment rate as part of developing a supply strategy (supply plan) as on Page 101, "Results and Analysis" and Figure 4 which is specific to "investigational site" as on Page 101, "Simulation/Optimization Design.” Kansara explicitly discloses use of APIs, as discussed above in claim 16.
determining that the clinical trial does not conform to the supply plan comprises determining that an available supply according to the respective inventory at each of the sites, the respective enrollment quantity for each of the sites, and the respective enrollment rate for each of the sites is below a planned available supply in the supply plan.
[0093] discloses determining the trial (site inventory) does not conform to the supply plan. [0098] and [0156] disclose presenting the supply plan in conjunction with the number of subjects (enrollment quantity) for each trial site. A significant variation in this enrollment quantity would constitute a supply plan nonconformity due to lack of available supply. Abdelkafi discloses using enrollment rate as part of developing a supply strategy (supply plan) as on Page 101, "Results and Analysis" and Figure 4 which is specific to "investigational site" as on Page 101, "Simulation/Optimization Design", meaning a significant variation in this enrollment rate would constitute a supply plan nonconformity due to lack of available supply as in Young.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Abdelkafi with “outputting commands to the RTSM system via the API comprises outputting respective commands to Young. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Abdelkafi in order to determine, “for every trial site and every article type” whether the current inventory is satisfactory according to the supply plan (Young:  [0092]).

Claim 18:
Abdelkafi in view of Young further in view of Kulkarni-Puranik further in view of Kansara discloses the method of claim 16, as discussed above.
	Abdelkafi does not explicitly further disclose:
outputting commands to the RTSM system via the API comprises outputting respective commands to determine a list of sites involved in the trial, a respective inventory at each of the sites, a respective forthcoming use at each of the sites, and a respective inventory at one or more depots, wherein the one or more depots supply respective subsets of the one or more sites; and
determining that the clinical trial does not conform to the supply plan comprises determining that an available supply according to the respective inventory at each of the sites, the respective forthcoming use at each of the sites, and the respective 
	
Young discloses:
outputting commands to the RTSM system via the API comprises outputting respective commands to determine a list of sites involved in the trial, a respective inventory at each of the sites, a respective forthcoming use at each of the sites, and a respective inventory at one or more depots, wherein the one or more depots supply respective subsets of the one or more sites; and
In the context of a webpage, part of an RTSM system ([0059]-[0060]), generated for one or more trial sites:  [0098] and [0156] disclose, for each trial site (list of trial sites), inventory and supply plan (which is specific to each article type [0089], establishing a forthcoming use). [0058] discloses one or more depots being assigned to supply trial sites. [0124]-[0126] disclose inventory of depots (also see Figure 5). Kansara explicitly discloses use of APIs, as discussed above in claim 16.
determining that the clinical trial does not conform to the supply plan comprises determining that an available supply according to the respective inventory at each of the sites, the respective forthcoming use at each of the sites, and the respective inventory at one or more depots is below a planned available supply in the supply plan.
[0093] discloses determining the trial (site inventory) does not conform to the supply plan. Since the supply plan is specific to each article type [0089], the forthcoming use is not being conformed to if the supply of the article is insufficient as in [0093]. [0096] discloses the depot having insufficient inventory, making it impossible to (re)supply the trial site and causing a supply plan nonconformity.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Abdelkafi with “outputting commands to the RTSM system via the API comprises outputting respective commands to determine a list of sites involved in the trial, a respective inventory at each of the sites, a respective forthcoming use at each of the sites, and a respective inventory at one or more depots, wherein the one or more depots supply respective subsets of the one or more sites; and determining that the clinical trial does not conform to the supply plan comprises determining that an available supply according to the respective inventory at each of the sites, the respective forthcoming use at each of the sites, and the respective inventory at one or more depots is below a planned available supply in the supply plan” as disclosed by Young. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Abdelkafi in order to determine, “for every trial site and every article type” whether the current inventory is satisfactory according to the supply plan (Young:  [0092]).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Abdelkafi et al. (“Balancing Risk and Costs to Optimize the Clinical Supply Chain–A Step Beyond Simulation”), hereinafter Abdelkafi, in view of Young et al. (US 2011/0307267 A1), hereinafter Young, further in view of Kansara (US 2015/0286802 A1), further in view of Houriet, Jr. et al. (US 2011/0238438 A1), hereinafter Houriet.

Claim 4:
Abdelkafi in view of Young further in view of Kansara discloses the method of claim 1, as discussed above.
	Abdelkafi further discloses:
wherein calculating the respective demand profile for each of the plurality of sites is further according to the respective dates.
Page 101 and Figure 4 disclose calculating a demand profile over time/dates for each of a plurality of sites. These demand profiles show variability "specific to the treatment (i.e., enrollment rate, dropout rate…" One of ordinary skill in the art could therefore interpret the date at which the slope of the curve in Figure 4 equals zero to be the date of maximum enrollment.

Abdelkafi does not explicitly further disclose:
the parameters further comprise a respective patient enrollment limit for each of the plurality of sites; and
calculating, for each of the plurality of sites, a respective date on which the respective patient enrollment limit will be met.	

Houriet discloses:
the parameters further comprise a respective patient enrollment limit for each of the plurality of sites; and
Figure 1 and [0024] disclose patient enrollment limits for a plurality of sites.
calculating, for each of the plurality of sites, a respective date on which the respective patient enrollment limit will be met.
Figures 5-7 and [0036] disclose calculating the date the enrollment limit will be reached. (This date is not necessarily the target date set, as in Figures 5 and 6 where the limit is reached on June 2011 and February 2011, respectively, despite the set date being December 2010.) While the disclosure shows this being done cumulatively for all sites, one of ordinary skill in the art would understand that this could be done site-by-site by simply adjusting the input, as in Figure 1 and [0024].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Abdelkafi with “the parameters further comprise a respective patient enrollment limit for each of the plurality of sites; and calculating, for each of the plurality of sites, a respective date on which the respective patient enrollment limit will be met” as disclosed by Houriet. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Abdelkafi in order to determine when and if the study criteria has been met (Houriet:  [0025]).

Claim 5:
Abdelkafi in view of Young further in view of Kansara further in view of Houriet discloses the method of claim 4, as discussed above.
	Abdelkafi further discloses:
calculating the respective date on which the respective patient enrollment limit will be met comprises applying a Monte Carlo simulation.
Page 99, "Simulation Technique" discloses using Monte Carlo simulations as well as Page 101, "Simulation/Optimization Design" and Figure 4. As discussed above in claim 4, the demand profiles shown in Figure 4 show variability "specific to the treatment (i.e., enrollment rate, dropout rate..." One of ordinary skill in the art could therefore interpret the date at which the slope of the curve in Figure 4 equals zero to be the date of maximum enrollment. As discussed above in claim 4, Houriet explicitly discloses patient enrollment limits.
	
Response to Arguments
Regarding “traversal of official notice,” the examiner has identified Kansara (US 2015/0286802 A1) as disclosing the claimed limitations regarding use of an exposed API in the context of clinical trial management, such as in [0113] and [0118], as discussed in the corresponding rejections above.

Regarding 101, applicant argues the claims are directed to improvements in a computer-based forecasting system for use in conjunction with an RTSM system. Applicant argues the 
	The examiner respectfully disagrees. The claimed invention (as in claims 1, 8, and 20) recites the API with regard to “determine a status of the clinical trial” which is a mental process and certain methods of organizing human activity (i.e. conducting a clinical trial). Therefore, the improvements the API affords are claimed as improvements to the recited abstract ideas, rather than improvements in technology. Additionally, the use of an API generally links to a computer environment, and as claimed could also be interpreted as serving as a tool for data gathering (i.e. the status). With specific regard to claim 8, while the claim does recite further limitations, these limitations further involve the recited abstract ideas of mental processes and certain methods of organizing human activity. Specifically, after the “outputting” limitation which utilizes the API, “receive data” is data gathering, “determining a status” and “comparing the status” and “determining that the clinical trial…” are mental processes, and “automatically transmitting” is insignificant post-solution activity in addition to well-understood routine, conventional activity (e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)). Especially clear in claim 8 is the recitation of API merely as a tool for use in data gathering (i.e. data from the RTSM system). Therefore, the 101 rejection of independent claims 1, 8, and 20 has been maintained, as well as the 101 rejection for dependent claims 3-7 and 9-13.
Regarding claim 15, applicant’s arguments been fully considered and, in combination with the numerous necessarily computer-implemented limitations, are persuasive. Accordingly, the 101 rejection of claims 15-19 has been withdrawn. Additionally, the 101 rejections of claims 

Regarding 103, applicant argues for claims 1, 3, 6-13, and 20 that neither Abdelkafi nor Young disclose the API, nor the amended limitation of the API being exposed to the server. Applicant additionally argues claim 8 is patentable for these same reasons.
The examiner respectfully disagrees. However, in the interest of furthering prosecution, the examiner is no longer relying on Young to inherently teach the claimed API limitations. The examiner has identified Kansara (US 2015/0286802 A1) as disclosing the claimed limitations regarding use of an exposed API in the context of clinical trial management, such as in [0113] and [0118], as discussed in the corresponding rejections above.
	Applicant further argues the “comparing…determining…automatically” limitations of claim 8 are not disclosed by Young, specifically arguing claim 8 recites “determining that the clinical trial does not conform to the supply plan.” Applicant argues [0092] and [0093] of Young teach that the clinical trial does conform to the trial plan, thereby not satisfying the claim limitation.
	The examiner respectfully disagrees. As the examiner previously stated in response to arguments in the Final Rejection mailed 12 November 2020, [0089]-[0094] of Young do disclose these limitations. [0093] best demonstrates the disclosure of applicant’s claim with “a1 + a2 + a3 ≤ t” where a1: currently available at trial site times; a2: currently being shipped items; a3: allocated to be shipped items; and t: threshold number for an article type as defined in the trial site’s supply plan (see [0092]). Applicant argues this teaches “that the clinical trial does conform to the trial plan.” The examiner disagrees with this interpretation. Because the supply plan does conform to the trial plan” is only valid upon determining that “a1 + a2 + a3 = t.” However, this requires blatantly ignoring the actual consideration being disclosed by Young, which is “a1 + a2 + a3 ≤ t.” While Young does teach determining that the clinical trial is exactly conforming to the supply plan if it is determined “a1 + a2 + a3 = t,” Young also discloses determining that the clinical trial does not conform to the supply plan if it is determined “a1 + a2 + a3 < t.” Accordingly, Young is considered to disclose these limitations of claim 8, and the prior art rejection is maintained.
Applicant’s arguments regarding claims 2 and 14-19 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection of claims 2, 14-15, 19, and 21 is made under 35 U.S.C. 103 as being unpatentable over Abdelkafi et al. (“Balancing Risk and Costs to Optimize the Clinical Supply Chain–A Step Beyond Simulation”), hereinafter Abdelkafi, in view of Young et al. (US 2011/0307267 A1), hereinafter Young, further in view of Kulkarni-Puranik (US 2012/0303645 A1). Additionally, claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Abdelkafi et al. (“Balancing Risk and Costs to Optimize the Clinical Supply Chain–A Step Beyond Simulation”), hereinafter Abdelkafi, in view of Young et al. (US 2011/0307267 A1), hereinafter Young, further in view of Kulkarni-Puranik (US 2012/0303645 A1), further in view of Kansara (US 2015/0286802 A1).

Applicant finally argues claim 21 is allowable for its dependence on claim 15. The examiner respectfully disagrees, as discussed above. Additionally, the examiner identified newly cited reference Kulkarni-Puranik (US 2012/0303645 A1) as disclosing the limitations of new claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188.  The examiner can normally be reached on Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached at (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626